Title: From John Adams to the President of Congress, No. 1, 14 August 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam August 14th. 1780
     
     On the twenty seventh of July. I set out from Paris on a Journey to Amsterdam. I left Mr. Dana and Mr. Thaxter at Paris, who will regularly transmit to Congress whatever shall occur of Importance to the United States to know—they will also inclose all the English, French and Dutch Gazettes.
     They are exerting themselves in this Republick, to mann their Ships of War, in which they have great Success, as they give very great premiums for Seamen, as far as sixty Ducats a Man.
     The Russian Men of War are arrived and anchored in sight of the Texell, and several of their Officers have been ashore in this City. The Plenipotentiaries are gone to Petersbourg. Sweeden and Denmark have adopted the Declaration of Russia. It is whispered that the Dutch Ministers to the Congress at Petersbourg are shackled with instructions, to insist on a Warranty of their Possessions in the East and West Indies, previous to their acceding to the Confederation of the Maritime Powers, but this Instruction produced a protest of the City of Amsterdam, with such reasons against it, that it is thought the opposite Party will not venture to take upon themselves the Consequences of a refusal to join in the Confederation so that it is expected the Treaty will take place.
     It is universally considered, as a great misfortune to Us, by all whom I converse with here, that Mr. Laurens is not arrived. Some prudent Person, authorised by Congress, is earnestly desired here. He would not be publickly recieved, at least until the States shall take a decided part with the other Maritime Powers against England: This Case however may soon happen: But, there is not in Europe a better Station to collect Intelligence from France, Spain, England, Germany, and all the Northern Parts; nor a better Situation from whence to circulate Intelligence, through all parts of Europe, than this. And it may be depended on, that our Cause has never suffered from any thing more, than from the failure of giving and recieving Intelligence. A Minister here from Congress would be considered as the Centre of Communication between America and this and many other Parts of Europe: and I have since my Arrival here been more convinced than ever, that Congress might open a considerable Loan here, and be supplied from hence with Stores, and with Cloathing, and at the same time be gradually extending the Commerce between this Country and America to the great Advantage of both.
     I have had a great deal of Conversation upon the Subject of a Loan and shall have more. I am sure, that a Loan might be obtained, by any one, with Powers from Congress. But there are no Powers as yet arrived in Europe, that will ever succeed here.
     We are still in daily hope and expectation that Mr. Laurens will arrive, but should he decline to come, or in Case any Accident has befallen him, I most earnestly recommend to Congress, the appointment of some other Gentleman, with a proper Commission, with full powers, and especially to borrow Money, and to sign proper promissory Notes for the payment of it.
     The King of Sweeden is at Spa, from whence in the Letter of the thirtieth of July the public are informed,
     
     That his Majesty, who the first, during the present Maritime War, has given Validity to the Rights of Neuters, by means of the Declaration, which he caused to be made the last year, to the belligerent Powers, and by means of the protection, which he granted from that time to the Commerce and the Navigation of his Subjects, in sending out from his Ports a numerous Squadron, has manifested the Consistency of his Sentiments and Disposition in this respect, by a new Declaration, lately made to the Courts of Madrid, Versailles and London, an authentic Copy of which here follows, viz.
     From the Commencement of the present War, the King has taken Care to make known his fashion of thinking, to all Europe: he has prescribed to himself a perfect Neutrality, he has discharged the Duties of it, with a scrupulous exactness: he has thought himself intituled to enjoy in Consequence of it, the Rights attached to the quality of a Sovereign absolutely neuter. Notwithstanding, his trading Subjects have been obliged to demand his protection; and his Majesty has found himself under a necessity of granting it to them.
     To fulfil this Object, the King caused to be armed the last year, a certain number of Vessels: one part of them, he employed upon the Coasts of his Kingdom; and the other has served to convoy the Sweedish Merchant Vessels, in the different Seas, where the Commerce of his Subjects called them to navigate: he communicated these Measures to the belligerent Powers; and he prepared himself to continue them, in the Course of the present Year, when other Courts, which had equally adopted a Neutrality, communicated to him the dispositions which they had made, conformable to those of the King, and tending to the same End. The Empress of Russia caused to be presented a declaration to the Courts of London, Versailles and Madrid, by which She informed them of the Resolution She had taken, to defend the Commerce of her Subjects, and the universal Rights of Neutral Nations. This Declaration was founded upon principles so just, that it did not appear possible to call them in question. The King has found them entirely conformable to his own Cause, to the Treaty concluded in 1666, between Sweeden and England, and to that between Sweeden and France; and his Majesty has not been able to excuse himself from acknowledging and adopting these same principles, not only with regard to the Powers, with whom the said Treaties are in force, but also with relation to those who are already involved in the present War, or who may become so in the sequel, and with whom the King has no Treaty to appeal to. It is the universal Law; and in default of particular Engagements, this becomes obligatory upon all Nations. In Consequence of which the King declares, once more, that he will observe in future, the same Neutrality, and with the same Exactness, which he has observed heretofore. He will forbid his Subjects, under severe Penalties, to deviate in any manner whatsoever, from the Duties, which a similar Neutrality imposes; but he will protect their lawful Commerce by all means possible, when they shall conduct it conformably to the principles abovementioned.
     From Hamborough the first of August, We have the following Article viz.
     All Nations, and all Commercial Cities being interested, in the Liberty of the Seas, and the Safety of Navigation attacked and violated in our days, in a manner whereof History furnishes few Examples, We have not learnt here, with less joy than in the rest of Europe, (if We except perhaps Great Britain) the generous Resolution, which the three Powers of the North have taken, to protect by an armed Neutrality, the Commerce of their Subjects, and at the same time the Rights of all Nations, Rights immemorial, which Honour and Justice alone ought to cause to be respected, without having occassion to recur to the Sanction of Treaties. The Court of Denmark has adopted these principles into the declaration which after the example of Russia, She has made to the belligerent Powers, and which is concieved in these Terms, viz
     “If a Neutrality the most exact and the most perfect, with a Navigation the most regular and an inviolable respect for Treaties, had been sufficient to place the freedom of Commerce of the Subjects of the King of Denmark and Norway in a state of Safety from those misfortunes, which ought to be unknown to Nations, who are at Peace, and who are free and independent, it would not be necessary to take new Measures, to insure them this liberty, to which they have a Right the most incontestible.
     The King of Denmark has always founded his Glory and his Grandeur, upon the Esteem and the Confidence of other People: he has made it a Law to himself, from the Commencement of his Reign, to manifest to all the Powers his friends, a Conduct the most capable of convincing them of his pacific Sentiments and of his sincere desire to contribute to the general prosperity of Europe. His proceedings the most uniform, and which nothing can conceal, are a proof of this. He has not hitherto addressed himself, but to the belligerent Powers themselves to obtain the Redress of his Grievances; and he has never failed of mediation in his demands, nor of gratitude, when they have had the success which they ought to have. But the neutral Navigation has been too often molested, and the most innocent Commerce of his Subjects too frequently disturbed, for the King not to think himself obliged to take at present, measures proper to assure to himself, and to his Allies, the safety of Commerce and Navigation, and the maintenance of the indispensable Rights of Liberty and Independence. If the duties of Neutrality are sacred; if the Law of Nations has also its Decrees adopted by all impartial Nations, established by Custom, and founded in Equity and Reason, an independent and neutral Nation does not lose by the War of another, the Rights which it had before that War, because that Peace continues for her; with all the belligerent People, without recieving, and without having to follow, the Laws of any of them. She is authorized to make, in all places (the Contraband excepted) the Traffic which She would have a Right to make, if Peace existed in all Europe, as it exists for her. The King pretends to nothing beyond that which Neutrality intitles him to. Such is his Rule, and that of his People, and his Majesty not being able to avow the principle, that a belligerent Nation, has a right to interrupt the Commerce of his States, has thought it a duty which he owed to himself and to his People, faithful observers of his Regulations, and to the Powers at War themselves, to lay open to them the following principles which he has always had, and which he will always avow and maintain in Concert with her Majesty the Empress of all the Russias, whose Sentiments he acknowledges to be entirely conformable to his own.
     1. That neutral Vessels may navigate freely, from Port to Port and upon the Coasts of Nations at War.
     2. That the effects belonging to the Subjects of the Powers at War, may be free upon neutral Vessels, excepting merchandizes of Contraband.
     3. That nothing be understood by this Denomination of Contraband, but that which is expressly defined as such in the third Article of the Treaty of Commerce with Great Britain in the Year 1770, and in the twenty sixth and twenty seventh Articles of his Treaty of Commerce with France in the Year 1742 and the King will equally avow, that which is fixed in these Articles, towards the Powers with which he has no Treaty.
     4. That We should consider as a Port blocked, that into which no Vessel can enter without an evident danger, by reason of Ships of War Stationed to form very near an effectual blockade.
     5. That these principles serve as a Rule, in all proceedings: and that Justice be rendered with dispatch, and according to the documents of the Sea, conformably to Treaties and to received Usages.
     His Majesty does not hesitate to declare, that he will maintain these principles as well as the Honour of his flag, and the Liberty and Independence of Commerce and of the Navigation of his Subjects; and it is to this End, that he has caused to be armed a part of his fleet, although he desires to preserve with all the Powers at War, not only the good Intelligence, but even all the Intimacy which a Neutrality can admit. The King will not deviate from this, without being forced: he knows the duties and the Obligations of it. He respects them as much as his Treaties, and desires nothing but to maintain them. His Majesty is also persuaded that the belligerent Powers will do justice to these motives: that they will be as far as he is himself, from every thing, which oppresses the natural Liberty of Men, and that they will give to their Admiralties and to their Officers, orders conformable to the principles here announced, which evidently tend to the prosperity and the Interest of all Europe.
     
      Copenhagen the 8th of July 1780.
      I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant.
     
    